FILED
                              NOT FOR PUBLICATION                           NOV 23 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIA APARACIDA LACERDA,                          No. 08-74333

               Petitioner,                        Agency No. A075-110-821

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Maria Aparacida Lacerda, a native and citizen of Brazil, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252, Figueroa v. Mukasey, 543 F.3d 487,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
496 (9th Cir. 2008), and we grant the petition for review and remand for further

proceedings.

      In denying Lacerda’s cancellation application, the agency failed to consider

the potential hardship Lacerda’s two United States citizen children would suffer if

Lacerda is removed to Brazil and her children are required to remain in the United

States pursuant to a custody order. See Cabrera-Alvarez v. Gonzales, 423 F.3d

1006, 1012 (9th Cir. 2005) (“When the children will not accompany the removed

parent, the agency must evaluate the hardship caused by that separation.”).

      We need not reach Lacerda’s remaining contentions.

      We grant the petition for review and remand to the BIA for further

proceedings.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                   08-74333